In re Truvia, Auggie; — Defendant(s); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Criminal District Court Div. “E” Number 278-472.
PER CURIAM.
Granted. The district court is ordered to grant relator an out-of-time appeal and appoint counsel to handle the appeal. See Lofton v. Whitley, 905 F.2d 885 (5th Cir.1990). If appointed counsel, after review of the record, finds no basis for assigning error on appeal, he may follow the procedure outlined in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990).
WATSON and COLE, JJ., dissent.